 



Exhibit 10.2
PLATINUM UNDERWRITERS BERMUDA, LTD.
The Belvedere Building
69 Pitts Bay Road
Pembroke HM08 Bermuda
  February 26, 2006
Mr. Robert S. Porter
Platinum Re (UK) Limited
Fitzwilliam House
10 St. Mary Axe
London, EC3A 8EN
United Kingdom
Dear Robert:
          I am writing this letter (this “Letter Agreement”) to confirm the
terms and conditions of your employment with Platinum Underwriters Bermuda, Ltd.
(“Platinum Bermuda”), a wholly owned subsidiary of Platinum Underwriters
Holdings, Ltd. (“Platinum Holdings”).
     1. Term of Employment.
          Your employment hereunder will commence on March 1, 2006 or such later
date that you shall have received the approval of the Bermuda Department of
Immigration (the “Effective Date”) and, subject to termination as provided in
Section 11, shall end on the third anniversary of the Effective Date; provided
that, on the third anniversary and each anniversary thereafter, the term of your
employment shall automatically be extended by an additional year unless Platinum
Bermuda or you give the other party written notice, at least 90 days prior to
such anniversary, that Platinum Bermuda has determined or you have determined
that the term shall not be so extended. Such employment period, as extended,
shall hereinafter be referred to as the “Term.”
     2. Title and Duties.
          During the Term, you will serve as Chief Executive Officer of Platinum
Bermuda. You will have such duties and responsibilities and power and authority
as those normally associated with such position, plus any additional duties and
responsibilities or power and authority assigned to you by the Chairman of
Platinum Bermuda.

 



--------------------------------------------------------------------------------



 



     3. Base Salary.
          During the Term, Platinum Bermuda will pay you a minimum base salary
(“Base Salary”) at an annual rate of US$425,000, payable in cash in accordance
with Platinum Bermuda’s payroll practices as in effect from time to time. Your
Base Salary shall be reviewed annually by the Chairman of Platinum Bermuda.
     4. Bonus.
          During each fiscal year of the Term, you will be eligible for an
annual performance bonus (“Annual Bonus”) pursuant to the terms of Platinum
Holdings’ Amended and Restated Annual Incentive Plan. Your Annual Bonus will
have an incentive target equal to 100% of Base Salary (the “Target Bonus”) with
the range of bonus payout to be from 0% to 200% of Base Salary, depending upon
the achievement of performance objectives established under the Amended and
Restated Annual Incentive Plan. For purposes of your Annual Bonus for fiscal
year 2006, your Base Salary shall be US$425,000. Your Annual Bonus will be paid
in accordance with the terms of the Amended and Restated Annual Incentive Plan
following the end of the applicable fiscal year, subject to such terms and
conditions as the Compensation Committee of the Board of Directors of Platinum
Holdings (the “Committee”) shall require and in such form as determined by the
Committee. A portion of your bonus will be paid in the form of restricted share
units (the “Bonus RSUs”), the terms of which will be set forth in an Award
Agreement for Restricted Share Units between you and Platinum Holdings.
     5. Equity Awards.
          (a) Grant of Restricted Common Shares. On February 28, 2006, you will
be granted by Platinum Holdings under the terms of Platinum Holdings’ 2002 Share
Incentive Plan (the “2002 Plan”) an award of restricted shares (the “Restricted
Shares”), the terms of which will be provided for in a Restricted Share Award
Agreement between you and Platinum Holdings.
          (b) Grant of Options. On February 28, 2006, you will be granted by
Platinum Holdings under the terms of the 2002 Plan an award of options (the
“Options”) to purchase common shares, par value US$0.01 per share, of Platinum
Holdings (the “Common Shares”) with an exercise price per Common Share equal to
the “Fair Market Value” (as defined in the 2002 Plan) of a Common Share on the
date of grant. The terms of the Options will be provided for in a Nonqualified
Share Option Agreement between you and Platinum Holdings; provided, however,
that, notwithstanding any provision in the Nonqualified Share Option Agreement
to the contrary, the Options shall become fully and immediately vested and
exercisable upon the termination of your employment for Good Reason or without
Cause.

 



--------------------------------------------------------------------------------



 



          (c) You shall not be entitled to receive any additional awards of
Common Shares, restricted Common Shares, options or other equity securities of
Platinum Holdings until March 2009.
     6. Executive Incentive Plan Awards.
          During the Term, you will be a participant in Platinum Holdings’
Amended and Restated Executive Incentive Plan. During each year of the Term, it
is expected that you will be granted a target annual award opportunity of 75% of
your Base Salary, payable if certain performance objectives are achieved by
Platinum Holdings over a multi-year period (each, an “EIP Award”). The actual
amount, the terms and conditions and the form of payment of any EIP Award will
be determined by the Committee in its sole discretion, in accordance with the
terms of the Amended and Restated Executive Incentive Plan.
     7. Share Ownership Guidelines.
          You will be required to accumulate 30,000 Common Shares in accordance
with the Share Ownership Guidelines adopted by the Board of Directors of
Platinum Holdings (the “Guidelines”) before selling any Common Shares received
under any of Platinum Holdings’ compensation plans, subject to certain
exceptions set forth in the Guidelines.
     8. Employee Benefits.
          During the Term, you will be eligible to participate in the employee
benefit plans and arrangements that are generally available to senior executives
of Platinum Bermuda, subject to the terms and conditions of such plans and
arrangements. The Board of Directors of Platinum Bermuda reserves the right to
amend or terminate any employee benefit plan or arrangement at any time, and to
adopt any new plan or arrangement.
     9. Platinum Expatriate Benefits.
          Platinum Bermuda will pay you US$50,000 for the costs and expenses
reasonably incurred by you (including duty taxes) in connection with your
family’s relocation to Bermuda. Platinum Bermuda will provide you with a housing
and living allowance of US$22,500 per month and a car allowance of US$700 per
month during the Term. You will be responsible for any tax liability associated
with these payments.
     10. Business Expenses.
          During the Term, Platinum Bermuda will reimburse you for all
reasonable expenses incurred by you in carrying out your duties and
responsibilities under this Letter Agreement in accordance with its policies for
senior executives as in effect from time to time.
     11. Termination of Employment.
          (a) Termination for Good Reason or Without Cause. If you terminate
your employment during the Term for Good Reason or if your employment is
terminated during the Term by Platinum Bermuda without Cause, (i) you will
receive, immediately upon the

 



--------------------------------------------------------------------------------



 



effectiveness of such termination, a lump sum cash payment equal to the sum of
(A) one year’s Base Salary and Target Bonus and (B) any earned but unpaid Base
Salary and other amounts (including reimbursable expenses and any vested amounts
or benefits under Platinum Bermuda’s employee benefit plans or arrangements)
accrued or owing through the date of effectiveness of such termination under the
terms of the applicable arrangement; and (ii) your Bonus RSUs, Restricted
Shares, Options and EIP Awards will vest in accordance with their respective
terms except as otherwise set forth herein. The foregoing payment and vesting
will be conditioned upon you executing and honoring a standard waiver and
release of claims in favor of Platinum Bermuda in a form determined by Platinum
Bermuda.
          (b) Termination Other than for Good Reason; Termination for Cause. If
you terminate your employment during the Term other than for Good Reason or if
your employment is terminated by Platinum Bermuda during the Term for Cause, all
Bonus RSUs, Restricted Shares, Options and EIP Awards will be forfeited in
accordance with their respective terms and you will receive no further payments,
compensation or benefits under this Letter Agreement, except you will receive,
upon the effectiveness of such termination, any earned but unpaid Base Salary
and other amounts (including reimbursable expenses and any vested amounts or
benefits under Platinum Bermuda’s employee benefit plans or arrangements)
accrued or owing through the date of effectiveness of such termination under the
terms of the applicable arrangement.
          (c) Death or Disability. Upon the termination of your employment
during the Term on account of your death or “Disability” (as defined below),
(i) you or your beneficiaries will receive (A) a pro-rata portion through the
date of effectiveness of such termination of your Target Bonus for the year of
termination and (B) any earned but unpaid Base Salary and other amounts
(including reimbursable expenses and any vested amounts or benefits under
Platinum Bermuda’s employee benefit plans or arrangements) accrued or owing
through the date of effectiveness of such termination under the terms of the
applicable arrangement; and (ii) your Bonus RSUs, Restricted Shares, Options and
EIP Awards will vest in accordance with their respective terms except as
otherwise set forth herein.
     (d) Definitions.
          (i) Cause. For purposes of this Letter Agreement, “Cause” means
(A) your willful and continued failure to substantially perform your duties
hereunder; (B) your conviction of, or plea of guilty or nolo contendere to, a
felony or other crime involving moral turpitude; (C) your engagement in any
malfeasance or fraud or dishonesty of a substantial nature in connection with
your position with Platinum Bermuda, or other willful act that materially
damages the reputation of Platinum Bermuda; (D) your breach of any restrictive
covenants in Section 12 hereof or in any option or other award agreement between
you and Platinum Holdings; or (E) prior to the accumulation of 30,000 Common
Shares by you, the sale, transfer or hypothecation by you during the Term of
Common Shares in violation of the Guidelines.
          (ii) Good Reason. For purposes of this Letter Agreement, “Good Reason”
means, without your express written consent, (A) Platinum Bermuda reduces your
Base Salary or your Target Bonus; (B) Platinum Bermuda reduces the scope of your
duties, responsibilities or authority; (C) you are required to report to anyone
other than the

-4-



--------------------------------------------------------------------------------



 



Chairman of Platinum Bermuda; (D) you are required to be principally based other
than in Platinum Bermuda’s offices in Bermuda; or (E) Platinum Bermuda breaches
any other material provision of this Letter Agreement; provided, however, that
if you voluntarily consent to any reduction or change described above in lieu of
exercising your right to resign for Good Reason and deliver such consent to
Platinum Bermuda in writing, then such reduction or change shall not constitute
“Good Reason” hereunder, but you shall have the right to resign for Good Reason
under this Letter Agreement as a result of any subsequent reduction or change
described above.
          (iii) Disability. For purposes of this Letter Agreement, “Disability”
means a termination of your employment by Platinum Bermuda, if you have been
rendered incapable of performing your duties by reason of any medically
determined physical or mental impairment that can be expected to result in death
or that can be expected to last for a period of either (A) six or more
consecutive months from the first date of your absence due to the disability or
(B) nine or more months during any twelve-month period.
12. Covenants.
          In exchange for the remuneration outlined above, in addition to
providing services to Platinum Bermuda as set forth in this Letter Agreement,
you agree to the following covenants, which you agree are intended to survive
the Term and any termination or expiration of this Letter Agreement:
          (a) Confidentiality. During the period of your employment and for all
periods following any termination of your employment for any reason, you will
keep confidential any trade secrets and confidential or proprietary information
of Platinum Bermuda or Platinum Re (UK) Limited (“Platinum UK”) which are now
known to you or which hereafter may become known to you as a result of your
employment or association with Platinum Bermuda or Platinum UK, and will not at
any time, directly or indirectly, disclose any such information to any person,
firm or corporation, or use the same in any way other than in connection with
the business of Platinum Bermuda during, and at all times after, the termination
of your employment. For purposes of this Letter Agreement, “trade secrets and
confidential or proprietary information” means information unique to Platinum
Bermuda or Platinum UK which has a significant business purpose and is not known
or generally available from sources outside Platinum Bermuda or Platinum UK or
typical of industry practice, but shall not include any of the foregoing
(i) information that becomes a matter of public record or is published in a
newspaper, magazine or other periodical available to the general public, other
than as a result of any act or omission by you or (ii) information that is
required to be disclosed by any law, regulation or order of any court or
regulatory commission, department or agency, provided that you give prompt
notice of such requirement to Platinum Bermuda or Platinum UK to enable Platinum
Bermuda or Platinum UK to seek an appropriate protective order or confidential
treatment.
          (b) Non-Solicitation. You further covenant that during the term of
your employment with Platinum Bermuda and during the fifteen-month period
following termination of such employment for any reason, you will not, without
the prior written consent of Platinum Bermuda or Platinum UK, directly or
indirectly, hire, or cause to be hired by an enterprise with which you may
ultimately become associated, any senior executive of Platinum Bermuda or

-5-



--------------------------------------------------------------------------------



 



Platinum UK at the time of termination of your employment with Platinum Bermuda
(defined for such purposes to include executives to whom you report, that report
directly to you or that report directly to such executives that report directly
to you).
          (c) Enforcement. You acknowledge that if you breach any provision of
this Section 12, Platinum Bermuda will suffer irreparable injury. It is
therefore agreed that Platinum Bermuda shall have the right to enjoin any such
breach, without posting any bond, if permitted by a court of the applicable
jurisdiction. You hereby waive the adequacy of a remedy at law as a defense to
such relief. The existence of this right to injunctive, or other equitable
relief, shall not limit any other rights or remedies which Platinum Bermuda may
have at law or in equity including, without limitation, the right to monetary,
compensatory and punitive damages. You acknowledge and agree that the provisions
of this Section 12 are reasonable and necessary for the successful operation of
Platinum Bermuda. In the event an arbitrator or a court of competent
jurisdiction determines that you have breached your obligations in any material
respect under this Section 12, Platinum Bermuda, in addition to pursuing all
available remedies under this Letter Agreement, at law or otherwise, and without
limiting its right to pursue the same shall cease all payments to you under this
Letter Agreement. If any provision of this Section 12 is determined by a court
of competent jurisdiction to be not enforceable in the manner set forth in this
Letter Agreement, you and Platinum Bermuda agree that it is the intention of the
parties that such provision should be enforceable to the maximum extent possible
under applicable law. If any provisions of this Section 12 are held to be
invalid or unenforceable, such invalidation or unenforceability shall not affect
the validity or enforceability of any other provision of this Letter Agreement
(or any portion thereof).
     13. Miscellaneous Provisions.
          (a) All compensation paid to you under this Letter Agreement shall be
subject to all applicable income tax, employment tax and all other federal,
state and local tax withholdings and deductions.
          (b) This Letter Agreement constitutes the entire agreement between you
and Platinum Bermuda with respect to the subject matter hereof and supercedes
any and all prior agreements or understandings between you and Platinum Bermuda
or any of its subsidiaries or affiliates with respect to the subject matter
hereof, whether written or oral. This Letter Agreement may not be amended or
terminated without the prior written consent of you and Platinum Bermuda.
          (c) This Letter Agreement may be executed in any number of
counterparts which together will constitute but one agreement.
          (d) This Letter Agreement will be binding on and inure to the benefit
of Platinum Bermuda’s respective successors and, in your case, your heirs and
other legal representatives. Other than as provided herein, the rights and
obligations described in this Letter Agreement may not be assigned by either
party without the prior written consent of the other party.

-6-



--------------------------------------------------------------------------------



 



          (e) Subject to Section 12(c) of this Letter Agreement, all disputes
arising under or related to this Letter Agreement will be settled by arbitration
under the Commercial Arbitration Rules of the American Arbitration Association
then in effect as the sole and exclusive remedy of either party. Such
arbitration shall be held in New York City. Any judgment on the award rendered
by such arbitration may be entered in any court having jurisdiction over such
matters. Each party’s costs and expenses of such arbitration, including
reasonable attorney fees and expenses, shall be borne by such party, unless you
are, in whole, and not in part, the prevailing party in the award entered in
such arbitration, in which case, all such costs and expenses shall be borne by
Platinum Bermuda.
          (f) All notices under this Letter Agreement will be in writing and
will be deemed effective when delivered in person, or five (5) days after
deposit thereof in the mails, postage prepaid, for delivery as registered or
certified mail, addressed to the respective party at the address set forth below
or to such other address as may hereafter be designated by like notice. Unless
otherwise notified as set forth above, notice will be sent to each party as
follows:
          Robert S. Porter, to:
               The address maintained in Platinum Bermuda’s records
          Platinum Bermuda, to:
Platinum Underwriters Bermuda, Ltd.
The Belvedere Building
69 Pitts Bay Road
Pembroke HM08, Bermuda
Attention: Chairman
In lieu of personal notice or notice by deposit in the mail, a party may give
notice by confirmed fax or e-mail, which will be effective upon receipt.
          (g) This Letter Agreement will be governed by and construed and
enforced in accordance with the laws of the State of New York without reference
to rules relating to conflict of laws.
          (h) This Letter Agreement supercedes any inconsistent provisions of
any plan or arrangement that would otherwise be applicable to you to the extent
such provisions would limit any rights granted to you hereunder or expand any
restrictions imposed on you hereby.
          If this Letter Agreement correctly reflects your understanding, please
sign and return one copy to me for Platinum Bermuda’s records.

-7-



--------------------------------------------------------------------------------



 



            Platinum Underwriters Bermuda, Ltd.

      By:   /s/ Michael D. Price       Michael D. Price        Chairman   

-8-



--------------------------------------------------------------------------------



 



         

The above Letter Agreement correctly reflects our understanding, and I hereby
confirm my agreement to the same.

       
/s/ Robert S. Porter

 
Robert S. Porter
   
 
   
Dated as of February 26, 2006
   

-9-